DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the durations Vl = Tl +1 – Tl of all the session phases [Tl, Tl+1], l= 0,2, … , N-1” in claim 1, and “wherein, if HRVi(Tl) ≤ SƩHRV , then γl < 1” in claim 5. 
Note to Applicant:
The amendments to the specification, filed on 10/22/2020, regarding the Paragraph beginning at Page 16, line 23, are not legible. Applicant is requested to provide a more legible copy of such amendments.

Claim Objections
Claim 1 is objected to because of the following informalities:  the pre-defined HR reference values “HR*1,i < HR*2,i <…< HR*N,i” recited in line 26 needed to be underlined since the subscript (,i) has been added to each of those terms.  Applicant is respectfully requested to underline any and all newly added limitations. The phrase “the HR reference value” in line 29 needs to be changed to “the pre-defined HR reference value”. Appropriate correction is required.
7 is objected to because of the following informalities:  the phrase “with 1=0,1….,N-1”, needs to be changed to “with l =0,1….,N-1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 1 lines 21-22 recites: “subdividing an exercise session of duration T…into N subsequent session phases at a constant HR reference value”, while in line 25 recites: “assigning to each of said session phases respective pre-defined HR reference values”, and it is not clear whether the “pre-defined HR reference values” are different than the “constant HR reference value” or not. Further clarification and appropriate corrections are respectfully requested. Claims 2-8 and 10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency on claim 1.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 2 recites the following formula. However, it is not clear what “k” represents in the formula. Further clarification and appropriate corrections are respectfully requested. 
 
    PNG
    media_image1.png
    47
    172
    media_image1.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since claim 6 recites the following formulas. However, it is not clear what “k” represents in the formula. Further clarification and appropriate corrections are respectfully requested. 

    PNG
    media_image2.png
    105
    697
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    114
    673
    media_image3.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since clam 10, lines 11-13, recites: “HR control being concurrently configured to maintain a HR profile of each individual within 5% of a sequence of HR reference value” and lines 18-19 recites: “a computer program, comprising code means generating a sequence of HR reference values for the session phases according to claim 1”, and it is not clear whether “a sequence of HR reference values” in lines 18-19 is referring to the same “a sequence of HR reference values” in Note that since it is not clear which part/steps of claim 1 is being considered in claim 10 and therefore the scope of claim 10 is indefinite and unclear, claim 10 has not been examined on the merits. 

Note to Applicant: 
Applicant is respectfully requested to schedule an interview with the Examiner in the presence of the inventor(s), to discuss the claimed invention and the claimed language further (see attached Examiner initiated Interview Summary).
 
Response to Arguments
Applicant’s arguments filed on 10/22/2020 have been partially persuasive. 
Regarding claims 2 and 6, Applicant asserts that the subscript “k” represents the index that characterizes the time sequence defining the session phases within the exercise session, and that such subscript “k” has been replaced by the subscript “l ” to bring into conformity with the other formulas. However, such description of subscript “k” is not within the claims and this subscript “k” has not been replaced by the subscript “l ” in claims 2 and 6.  As such, this rejection still stands. 
l ” (please see objection to claim 7 above).
	With respect to claim 9, although applicant has cancelled claim 9, some of the limitations of previous claim 9, which were rejected under 35 U.S.C §112 (b) previously, are brought into claim 10 (which was previously dependent on claim 9) while no clarification was provided with respect to such limitations. As such, claim 10 is rendered indefinite and since such limitations have rendered the scope of the claim indefinite and unclear, this claim has not been examined on the merits (see above for further details). 
	With respect to applicant’s response regarding establishing a link between the result of the steps performed (by the microcontroller) and the training/rehabilitation device and the HR control, and that the HR reference values varied/modified in each session phase is the sequence whose HR profile is to be maintained within 5% by the HR control, the Examiner would like to mention that although Applicant has recited: “wherein the HR control is concurrently configured to maintain a HR profile of each individual within 5% of said sequence of HR reference values”, such limitation is not specifically reciting that the HR profile of each individual maintained within 5% of said “modified” sequence of HR reference values. As such, this clear linkage has not been recited in the claim.  

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/LOAN B JIMENEZ/           Supervisory Patent Examiner, Art Unit 3784